


Exhibit 10.93
MONEYGRAM INTERNATIONAL, INC.


CASH RETENTION AWARD AGREEMENT
This CASH RETENTION AWARD AGREEMENT (the “Agreement”) is made by and between
MoneyGram International, Inc., a Delaware corporation (the “Company”), and
_______________ (the “Participant”). The grant date of this award is __________
(the “Grant Date”).
1.Award.
The Company hereby grants to the Participant a cash retention award (the
“Award”) in the amount equal to__________, according to the terms and conditions
as provided in this Agreement.
2.    Vesting.


(a)    Unless otherwise provided in this Agreement, the Award granted under this
Agreement shall vest in three installments with respect to the corresponding
percentage of the Award set forth below on the dates specified below (each, a
“Vesting Date”), provided the Participant remains continuously employed by the
Company or a subsidiary from the Grant Date through the applicable Vesting Date.
Vesting Date
 
Percentage Vested
December 10, 2015
 
 
25
%
July 10, 2016
 
 
25
%
January 10, 2017
 
 
50
%



(b)    Except as provided in Section 5, if the Participant does not remain
continuously employed by the Company or a subsidiary from the Grant Date through
each Vesting Date, any Award installment corresponding to a Vesting Date that
follows the date of the Participant’s termination shall be forfeited and no
corresponding payment will be due to the Participant.
(c)    The Participant shall have no right to payment of any Award installment
that has not vested in accordance with the terms of this Agreement. Prior to
settlement, the Award represents an unfunded and unsecured obligation of the
Company.




--------------------------------------------------------------------------------



3.    Settlement of Award. Any Award installment that vests shall be paid to the
Participant in cash on, or as soon as practicable after, the corresponding
Vesting Date in accordance with Section 2 above (or, if sooner, Section 5
below), but in any event, no later than March 15 of the calendar year following
the calendar year of vesting.
4.    Restrictions on Transfer. Except as otherwise provided by the Human
Resources and Nominating Committee (the “Committee”) of the board of directors
of the Company (the “Board”), the Award will not be transferable, other than by
will or by the laws of descent and distribution. The Award may not be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance of the Award will be void and
unenforceable against the Company or any subsidiaries.
5.    Effect of Termination of Employment. Except as provided in this Section 5
or as otherwise may be determined by the Committee, if the Participant ceases to
be an employee of the Company or any of its subsidiaries, the following actions
shall occur:
(a)    Termination for Cause; Resignation. If the Participant’s employment with
the Company or any of its subsidiaries is terminated for Cause (as defined
below) or the Participant resigns for any reason, including as a result of the
Participant’s retirement, prior to a Vesting Date, any Award installment that
has not vested shall be immediately forfeited and no corresponding payment will
be due to the Participant.
(b)    Involuntary Termination/Disability/Death. If the Participant’s employment
with the Company or any of its subsidiaries is terminated without Cause or is
terminated due to death or Disability (as defined below) prior to a Vesting
Date, the Participant shall immediately vest as of the date of termination only
with respect to the Award installment corresponding to the next subsequent
Vesting Date and the remainder of the Award installments, if any, shall be
immediately forfeited.
(c)    For purposes of this Agreement, “Cause” shall mean (A) the Participant’s
willful refusal to carry out, in all material respects, the reasonable and
lawful directions of the person or persons to whom the Participant reports or
the Committee that are within the Participant’s control and consistent with the
Participant’s status with the Company or its subsidiary and his or her duties
and responsibilities hereunder (except for a failure that is attributable to the
Participant’s illness, injury or Disability) for a period of ten (10) days
following written notice by the Company or its subsidiary to the Participant of
such failure, (B) fraud or material dishonesty in the performance of the
Participant’s duties hereunder, (C) an act or acts on the Participant’s part
constituting (x) a felony under the laws of the United States or any state
thereof or similar act under foreign law for the non-U.S. Participants, (y) a
misdemeanor involving moral turpitude or (z) a material violation of the
securities laws of the United States or any state thereof or similar act under
foreign law for the non-U.S. Participants, (D) an indictment of the Participant
for a felony under the laws of the United States or any state thereof or similar
act under foreign law for the non-U.S. Participants, (E) the Participant’s
willful misconduct or gross negligence in connection with the Participant’s
duties which could reasonably be expected to be injurious in any material
respect to the financial condition or business reputation of the Company as
determined in good faith by the Committee or the Company, to the extent the
Participant does

2



--------------------------------------------------------------------------------



not report to the Committee, (F) the Participant’s material breach of the
Company’s Code of Conduct or any other code of conduct in effect from time to
time to the extent applicable to the Participant, and which breach could
reasonably be expected to have a material adverse effect on the Company as
determined in good faith by the Board or the Company, to the extent the
Participant does not report to the Board, or (G) the Participant’s breach of the
Employee Trade Secret, Confidential Information and Post-Employment Restriction
Agreement (or any similar agreement the Participant received from the Company)
(the “Post-Employment Restriction Agreement”) which breach has an adverse effect
on the Company or its subsidiaries.
(d)    For purposes of this Agreement, “Disability” shall mean that the
Participant becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine (9)
months in any twenty-four (24) consecutive month period to perform his or her
duties. Any question as to the existence of the Disability of the Participant
for purposes of this Agreement shall be determined in writing by a qualified
independent physician selected by the Company. The determination of Disability
made in writing to the Company and the Participant shall be final and conclusive
for all purposes of the Agreement.
(e)    For purposes of this Agreement, the Participant shall cease to be
continuously employed (whether or not later found to be invalid or in breach of
any local employment law in the country where the Participant resides and/or is
employed or the terms of the Participant’s employment or service agreement, if
any) as of the date that the Participant is no longer actively providing
services and will not be continuously employed for purposes of the Award through
any notice period mandated under an employment law or practice in the country
where the Participant resides and/or is employed, even if otherwise applicable
to the Participant’s employment benefits (e.g., continuous employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdictions where the Participant
resides and/or is employed or the terms of the Participant’s employment or
service agreement, if any); the Committee shall have the exclusive discretion to
determine when the Participant is no longer continuously employed for purposes
of the Award, and if the Participant is a U.S. taxpayer, such determination
shall be made in accordance with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”).
6.    Forfeiture and Repayment Provisions.
(a)    Failure to properly execute the Agreement (and each other document
required to be executed by the Participant in connection with the Participant’s
receipt of the Award) in a timely manner following the Grant Date may result in
the forfeiture of the Award, as determined in the sole discretion of the
Company.
(b)    The right to vest in installments of the Award shall be conditional upon
the fact that the Participant has read and understood the forfeiture and
repayment provisions set forth in this Section 6, that the Participant has not
engaged in any misconduct or acts contrary to the Company as described below,
and that the Participant has no intent to leave employment with the Company or
any of its Subsidiaries for the purpose of engaging in any activity or providing
any

3



--------------------------------------------------------------------------------



services which are contrary to the spirit and intent of the Post-Employment
Restriction Agreement.
(c)    The Company is authorized to suspend or terminate this Award prior to or
after termination of employment if the Company reasonably determines that:
(i)    The Participant engaged in any conduct agreed to be avoided pursuant to
the Post-Employment Restriction Agreement.
(ii)    During the Participant’s employment with the Company or any of its
subsidiaries, the Participant knowingly participated in misconduct that causes a
misstatement of the financial statements of the Company or any of its
subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company; or
(iii)    During the Participant’s employment with the Company or any of its
subsidiaries, the Participant was aware of and failed to report, as required by
any code of ethics of the Company applicable to the Participant or by the Code
of Conduct or similar program of the Company, misconduct that causes a
misstatement of the financial statements of the Company or any of its
subsidiaries or misconduct which represents a material violation of any code of
ethics of the Company applicable to the Participant or of the Code of Conduct or
similar program of the Company.
(d)    If, at any time after the Participant vests in any Award installment(s),
the Company reasonably determines that any of the actions or inactions
contemplated under Sections 6(c)(i) through 6(c)(iii) have occurred, then any
amount of the Award paid to the Participant (without regard to tax effects) from
such vesting shall be repaid by the Participant to the Company. The Participant
consents to the deduction from any amounts the Company or any of its
subsidiaries owes to the Participant to the extent of the amounts the
Participant owes the Company under this Section 6(d).
7.    Administration.
(a)    Power and Authority of the Committee. The Agreement shall be administered
by the Committee. Subject to the express provisions of the Agreement and to
applicable law, the Committee shall have full power and authority to: (i) amend
the terms and conditions of the Agreement; (ii) interpret and administer the
Agreement; (iii) establish, amend, suspend or waive such rules and regulations
and appoint such agents as it shall deem appropriate for the proper
administration of the Agreement; and (iv) make any other determination and take
any other action that the Committee deems necessary or desirable for the
administration of the Agreement. Unless otherwise expressly provided in the
Agreement, all designations, determinations, interpretations and other decisions
under or with respect to the Agreement shall be within the sole discretion of
the Committee, may be made at any time and shall be final, conclusive and
binding upon any Participant, any holder or beneficiary of the Agreement, and
any employee of the Company.

4



--------------------------------------------------------------------------------



(b)    Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Agreement.
9.    Miscellaneous.
(a)    Tax Withholding. Solely for tax purposes, amounts paid in settlement of a
vested Award installment will be treated as wages subject to applicable tax
withholding.
(b)    Responsibility for Taxes.
(iv)    Regardless of any action the Company or the Participant’s employer (the
“Employer”) takes with respect to any or all income tax, social insurance,
payroll tax, payment on account or other tax-related items related to this Award
and legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including, but not limited to, the grant, vesting or payment of
the Award and the payment of cash upon settlement of the Award; and (2) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable or tax withholding event, as
applicable, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
(v)    Prior to any relevant taxable or tax withholding event, as applicable,
the Participant will pay or make adequate arrangements satisfactory to the
Company and/or the Employer to satisfy all Tax-Related Items. In this regard,
the Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by withholding from the Award payment, the Participant’s wages
or other cash compensation paid to the Participant by the Company and/or the
Employer.
(vi)    Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Award that cannot be satisfied by the
means previously described. The Company may refuse to pay the Award if the
Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.
(c)    Interpretations. Any question of administration or interpretation arising
under this Agreement shall be determined by the Committee, and such
determination shall be final, conclusive and binding upon all parties in
interest.

5



--------------------------------------------------------------------------------



(d)    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)    the grant of the Award is voluntary and occasional and does not create
any contractual or other right to receive future grants of awards, or benefits
in lieu of awards, even if awards have been granted repeatedly in the past;
(ii)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(iii)    the grant of this Award shall not create a right to further employment
with the Employer and shall not interfere with the ability of the Employer to
terminate the Participant’s employment or service relationship (if any) at any
time;
(iv)    the Participant is voluntarily accepting this Award;
(v)    the Award is not intended to replace any pension rights or compensation;
(vi)    the Award, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments; and
(vii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from the Participant’s termination of
continuous employment by the Company or the Employer (for any reason whatsoever
and whether or not later found to be invalid or in breach of the Participant’s
employment or service agreement, if any, or of any employment law in the country
where the Participant resides and/or is employed, even if otherwise applicable
to the Participant’s employment benefits from the Employer), and in
consideration of the grant of the Award to which the Participant is otherwise
not entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives his or her ability, if any, to bring
any such claim, and releases the Company and the Employer from any such claim;
if, notwithstanding the foregoing, any such claim is allowed by a court of
competent jurisdiction, then, by accepting the Award, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claims.
(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s decision to accept this Award. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding this Award before taking any action related to the Award.
(f)    Data Privacy.

6



--------------------------------------------------------------------------------



(i)    The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other Award grant materials
by and among, as applicable, the Employer, the Company and its subsidiaries for
the exclusive purpose of implementing, administering and managing the
Participant’s Award.
(ii)    The Participant understands that the Company and the Employer may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
awards from the Company for the exclusive purpose of implementing, administering
and managing the Award (“Data”).
(iii)    The Participant understands that the Data may be transferred to the
Company (or its subsidiaries or Award payment provider) in the United States or
elsewhere, and that the country to which the Data is transferred (e.g., the
United States) may have different data privacy laws and protections than the
Participant’s country. If the Participant resides outside the United States, the
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. The Participant authorizes the Company and any
other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Award to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing his or her Award. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage the Participant’s Award. If the Participant
resides outside the United States, the Participant understands that he or she
may, at any time, view Data, request additional information about the storage
and processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, the Participant
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Participant does not consent or if the Participant later
seeks to revoke his or her consent, his or her status as an employee and career
with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing his or her consent is that the Company would not be able
to grant awards or administer or maintain such awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect the Participant’s ability to receive this Award. For more information on
the consequences of the Participant’s refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact his or her local
human resources representative.
(g)    Assignment. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Participant.
(h)    Successors and Assigns; No Third Party Beneficiaries. This Agreement
shall inure to the benefit of and be binding upon the Company and the
Participant and their respective heirs,

7



--------------------------------------------------------------------------------



successors, legal representatives and permitted assigns. Nothing in this
Agreement, expressed or implied, is intended to confer on any Person other than
the Company and the Participant, and their respective heirs, successors, legal
representatives and permitted assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
(i)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(j)    Governing Law; Arbitration. The internal law, and not the law of
conflicts, of the State of Texas will govern all questions concerning the
validity, construction and effect of this Agreement. Any controversy, dispute or
claim arising under or in connection with this Agreement (including, without
limitation, the existence, validity, interpretation or breach hereof and any
claim based on contract, tort or statute) shall be resolved by a binding
arbitration, to be held in Dallas, Texas pursuant to the U.S. Federal
Arbitration Act and in accordance with the then-prevailing National Rules of
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The AAA shall select a sole arbitrator. Each party shall bear its own
expenses incurred in connection with arbitration and the fees and expenses of
the arbitrator shall be shared equally by the parties involved in the dispute
and advanced by them from time to time as required. It is the mutual intention
and desire of the parties that the arbitrator be chosen as expeditiously as
possible following the submission of the dispute to arbitration. Once such
arbitrator is chosen, and except as may otherwise be agreed in writing by the
parties involved in such dispute or as ordered by the arbitrator upon
substantial justification shown, the hearing for the dispute will be held within
sixty (60) days of submission of the dispute to arbitration. The arbitrator
shall render his or her final award within sixty (60) days, subject to extension
by the arbitrator upon substantial justification shown of extraordinary
circumstances, following conclusion of the hearing and any required post-hearing
briefing or other proceedings ordered by the arbitrator. Any discovery in
connection with arbitration hereunder shall be limited to information directly
relevant to the controversy or claim in arbitration. The arbitrator will state
the factual and legal basis for the award. The decision of the arbitrator in any
such proceeding will be final and binding and not subject to judicial review and
final judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Any action against any party hereto ancillary to arbitration,
including any action for provisional or conservatory measures or action to
enforce an arbitration award or any judgment entered by any court in respect of
any thereof may be brought in any federal or state court of competent
jurisdiction located within the State of Texas, and the parties hereto hereby
irrevocably submit to the non-exclusive jurisdiction of any federal or state
court located within the State of Texas over any such action. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable law, any
objection which they may now or hereafter have to the laying of venue of any
such action brought in such court or any defense of inconvenient forum for the
maintenance of such action. Each of the parties hereto agrees that a judgment in
any such action may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.

8



--------------------------------------------------------------------------------



(k)    Notices. The Participant should send all written notices regarding this
Agreement to the Company at the following address:
MoneyGram International, Inc.
EVP, General Counsel & Secretary
2828 North Harwood Street, 15th Floor
Dallas, TX 75201
(l)    Amendments. The Company may amend this Agreement at any time; provided
that, subject to this Section 9(l), no such amendment, alteration, suspension,
discontinuation or termination shall be made without the Participant’s consent,
if such action would materially diminish any of the Participant’s rights under
this Agreement. The Company reserves the right to impose other requirements on
the Award, to the extent the Company determines it is necessary or advisable
under the laws of the country in which the Participant resides to facilitate the
administration of the Award.
(m)    Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Agreement in the manner and to the extent it shall deem desirable to implement
or maintain the effectiveness of the Agreement.
(n)    No Limit on Other Compensation Plans or Arrangements. Nothing contained
in the Agreement shall prevent the Company from adopting or continuing in effect
other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.
(o)    Entire Agreement. This Agreement, including other agreements referred to
herein, and any schedules, exhibits and other documents referred to herein,
constitute the entire agreement and an understanding among the parties hereto
exists in respect of the subject matter hereof and supersede all prior and
contemporaneous arrangements, agreements and understandings, both oral and
written, whether in term sheets, presentations or otherwise, among the parties
hereto, or between any of them, with respect to the subject matter hereof.
(p)    Severability. If any provision of this Agreement is invalid, illegal, or
incapable of being enforced by any law, all other provisions of this Agreement
shall remain in full force and effect so long as the economic and legal
substance of the transactions contemplated hereby are not affected in any manner
materially adverse to any party. If any provision of this Agreement is held to
be invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in order that the transactions
contemplated hereby are consummated as originally contemplated to the greatest
extent possible.
(q)    Participant Undertaking. The Participant agrees to take such additional
action and execute such additional documents the Company may deem necessary or
advisable to carry out or effect one or more of the obligations or restrictions
imposed either on the Participant or upon this Award pursuant to the provisions
of this Agreement.

9



--------------------------------------------------------------------------------



(r)    Counterparts. For the convenience of the parties and to facilitate
execution, this Agreement may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same document.
(s)    Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Award by electronic means. The Participant
hereby consents to receive such documents by electronic delivery.
(t)    Language. If the Participant has received this Agreement, or any other
document related to the Award translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(u)    Waiver. The Participant acknowledges that a waiver by the Company of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.
(v)    No Trust or Fund Created. This Agreement shall not create or be construed
to create a trust or separate fund of any kind or a fiduciary relationship
between the Company or any subsidiary and the Participant or any other person.
(w)    Section 409A Provisions. The Award and the payment of cash under this
Agreement is intended to be exempt from the application of Section 409A of the
Code, as amended (“Section 409A”) by reason of the short-term deferral exemption
set forth in Treasury Regulation §1.409A-1(b)(4). Notwithstanding anything in
this Agreement to the contrary, to the extent that any amount or benefit
hereunder that constitutes “deferred compensation” to the Participant under
Section 409A and applicable guidance thereunder is otherwise payable or
distributable to the Participant under this Agreement solely by reason of the
occurrence of a separation from service, such amount or benefit will not be
payable or distributable to the Participant by reason of such circumstance
unless the Committee determines in good faith that (i) the circumstances giving
rise to such separation from service meet the definition of a separation from
service within the meaning of Section 409A(a)(2)(A) of the Code and applicable
Treasury Regulations, or (ii) the payment or distribution of such amount or
benefit would be exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise (including, but not limited to, a
payment made pursuant to an involuntary separation arrangement that is exempt
from Section 409A under the “short-term deferral” exception). Any payment or
distribution that constitutes deferred compensation subject to Code Section 409A
and that otherwise would be made to the Participant who is a specified employee
as defined in Section 409A(a)(2)(B) of the Code on account of separation from
service instead shall be made on the earlier of the date that is six months and
one day after the date of the specified employee’s separation from service and
the specified employee’s death, to the extent necessary to avoid a prohibited
transaction.
IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
on the date set forth in the first paragraph.

10



--------------------------------------------------------------------------------



MONEYGRAM INTERNATIONAL, INC. 

 
By:    
   




PARTICIPANT 


   




Print Name:    




11

